Citation Nr: 0533314	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted from March 4, 1999, for 
hepatitis C?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty form April 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which, among other things, 
effectuated a July 2002 Board decision by granting 
entitlement to service connection for hepatitis C, and 
assigned a noncompensable rating effective from March 11, 
1999.  Thereafter, an October 2002 rating decision assigned 
March 4, 1999, as the effective date for hepatitis C.  In 
August 2004, the Board issued a decision adjudicating a 
number of other issues that were in appellate status and 
remanded this issue for further evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating question as noted on the 
title page. 


FINDING OF FACT

Since March 4, 1999, the preponderance of the evidence is 
against showing that hepatitis C causes intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.




CONCLUSION OF LAW

Since March 4, 1999, hepatitis C has not met the criteria for 
a compensable rating.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  In light of VAOPGCPREC 08-03; 69 Fed. Reg. 
25180 (2004), the written notice provided in the October and 
November 2001 VA letters regarding entitlement to service 
connection as well as the March 2003 VA letter regarding 
entitlement to a higher evaluation fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  The Board also finds that VA has secured all 
available pertinent evidence including treatment records from 
the Altoona VA Medical Center and letters from Jorge Rakela, 
M.D..  The record also shows that two VA examinations have 
been held to ascertain the severity of his hepatitis C.  

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran and his representative contend that the service-
connected hepatitis C is manifested by symptomatology that 
warrants the assignment of a compensable evaluation.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The August 2002 rating decision granted service connection 
for hepatitis C and assigned a non compensable rating under 
38 C.F.R. § 4.114, Diagnostic Code 7354.

In this regard, Diagnostic Code 7354 provides a compensable, 
10 percent rating, if hepatitis C causes intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  38 C.F.R. § 4.114.  Note 
(2) to Diagnostic Code 7354 states that for purposes of 
evaluating conditions under diagnostic code 7354, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  A noncompensable evaluation is assigned if the 
disorder is nonsymptomatic.  Id.

In May 1995, Dr. Rakela reported that, while the veteran's 
serum ALT was approximately 1.5 times the upper limit of 
normal and serum hepatitis C virus RNA was positive, 
interferon treatment had caused his disease to be in 
remission.  In October 1998, Dr. Rakela reported that, while 
RNA was positive, the hepatitis C was mildly active. 

When examined by VA in January 2002, the veteran reported 
receiving hepatitis C treatment from 1992 to 1998.  This 
treatment, along with adverse symptomatology, caused lost 
time from work.  Notably, the appellant reported that he was 
currently symptom-free.  He specifically denied having 
problems with nausea, vomiting, diarrhea, abdominal pain, 
fatigue, weakness, fever, depression or abdominal distention.  
On examination, the veteran was well-nourished and well 
developed, not in any distress, and weighed 170 pounds.  His 
abdomen did not have any abnormalities, and there was no 
evidence of hepatosplenomegaly, tenderness, distention, 
ascites, palmar erythema, spider angiomata, or any other 
stigmata of liver disease.  

When next examined by VA in March 2005, the veteran once 
again denied having any current problems.  He thereafter 
specifically denied weakness, anorexia, malaise, or abdominal 
pain.  In fact, the veteran reported that he had gained 20 
pounds in the prior 12 months.  It was thereafter opined that 
the veteran's medical history did not include any 
incapacitating episodes of acute signs and symptoms within 
the last 12 months.  It was also noted that, since 1999, the 
veteran had not had any detectible hepatitis C virus in his 
blood.  Still, VA blood tests conducted in March 2005 while 
negative for hepatitis C RNA, were positive for the hepatitis 
C antibody.  September 2004 VA liver tests were likewise 
negative for any evidence of hepatitis.  The diagnosis was 
hepatitis -C.  

In summary, since March 4, 1999, adverse symptomatology on VA 
and private examination has been limited to blood tests being 
positive for the hepatitis C antibody.  The veteran denied at 
the first VA examination having problems with nausea, 
vomiting, diarrhea, abdominal pain, fatigue, weakness, fever, 
or distention; and at the second VA examination having 
problems with weakness, anorexia, malaise, or abdominal pain.  
The record not only shows that his weight is stable but that 
he has gained weight between March 2004 and March 2005.  
Lastly, the March 2005 VA examiner opined that his hepatitis 
C did not include any incapacitating episodes of acute signs 
and symptoms within the last 12 months.  Nothing in the 
record contradicts these VA examiners findings.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Therefore, because the veteran's adverse symptomatology on VA 
examination is limited to testing positive for the hepatitis 
C antibody, the Board finds that the hepatitis C does not 
cause intermittent fatigue, malaise and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Therefore, a compensable evaluation for hepatitis C 
is not warranted under 38 C.F.R. § 4.114, Diagnostic 
Code 7354.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson. 

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, as well as those of his representative, 
addressing the severity of the claimant's hepatitis C are not 
probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied. 

Finally, the Board takes this opportunity to advise the 
appellant that should the severity of his disorder increase 
in the future, he may file a new claim for an increased 
rating.  The nature and extent of any disability at that time 
will be based on the evidence presented at that time.




ORDER

A compensable evaluation for hepatitis C is not warranted at 
any time since March 4, 1999.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


